DETAILED ACTION

Allowable Subject Matter
Claims 1-8 and 12-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claims 1, 16, 17, and 21 were not found through a search of the prior art, nor were they considered obvious by the examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations:
As in claims 1, 16, and 17, “customizing the base operating system and the one or more software components restored to the primary device in accordance with the customizations of the configuration data, wherein the configuration data is stored on a third storage device attached to the node, wherein the third storage device is configured to include at least one logical device, and wherein the third storage device provides back-end non-volatile physical storage provisioned for the at least one logical device.”
As in claim 21, “subsequent to said rebooting the node using the copy of the base operating system restored on the primary storage device, retrieving configuration data and applying at least a first portion of the configuration data to software components of a system software stack as said system software stack is loaded into memory for execution.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113